Citation Nr: 1123059	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  05-36 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from October 1945 to July 1947, and from October 1950 to October 1953, to include duty in Korea.  

This matter comes before the Board of Veterans' Appeals (Board) from November 2004 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico and Cleveland, Ohio.  The appeal was certified to the Board from the RO in Albuquerque.  

In a statement to the Board in support of his claim for entitlement to a TDIU, the Veteran supplied a radiographic record showing severe arthritis in the left knee, and he supplied a statement containing complaints of increasing pain in that joint.  In so doing, it is implicit that the Veteran believes his service-connected left knee to have increased in severity.  Thus, the issue of entitlement to a disability rating in excess of 10 percent for a left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran in this case alleges that he developed diabetes mellitus around the time of discharge from his last period of active service, and that this was a bar to his reenlistment onto active duty.  He further contends that exposure to cold temperatures during the Korean War precipitated the onset of diabetes.  Alternatively, he has argued that his combat-related PTSD has either caused or aggravated diabetes beyond the natural course of the disease process.  Further evidentiary development is required before a final decision can be made on this issue.  

The Veteran's service treatment records were affected by the 1973 fire at the National Personnel Records Center (NPRC).  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, there are some service treatment records available, and copies of these burn-damaged entries have been associated with the claims file.  The original copy of the separation examination from the second period of service is present.   In these available records, there is no indication of treatment, complaint, or diagnosis of diabetes, and no elevated blood sugar readings were noted.  

The Veteran is not in receipt of service connection for cold injury residuals; however, it is most likely that he was exposed to cold temperatures while serving in the Korean War.  The DD Form 214 reflects award of the Korean Service Medal, and the Board concedes that there was some level of cold exposure inherent in that service.  The Veteran is also in receipt of service connection for PTSD, with that disability being severe enough to warrant a 70 percent evaluation.  Regarding a current disability, the Board has records of clinical treatment from the mid 1980s forward, and it is evident that the Veteran has experienced diabetes mellitus since at least this time. 

Given these findings, a VA examination addressing etiology of diabetes mellitus must be afforded.  There is evidence of a current disability, and given in-service exposure to cold and the contended relationship between PTSD and diabetes, an examination should be afforded to determine if it is at least as likely as not that the Veteran developed diabetes as a consequence of service, to include cold exposure, or as a result (either causally or by aggravation) of service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, should the Veteran have any treatment records or other information (statements from family, friends, etc.) documenting the diagnosis of diabetes from approximately 1953 onward, he is encouraged to supply those records to VA.  Also, if the Veteran has the names of the private physicians who treated him for this disorder, he should provide the names and addresses of these clinicians to VA so that an attempt can be made to secure treatment records.  

Regarding the claim for entitlement to a TDIU, the Board notes that it cannot adjudicate this issue until the service connection claim for diabetes has been resolved.  Nonetheless, upon review of the claims file, there appear to be two VA examinations which purport to address the impact service-connected disabilities have on the Veteran's ability to obtain and maintain substantially gainful employment.  These examinations, dated in April and May 2009, do include discussion of the impact that service-connected cephalgia with headaches and PTSD have on the Veteran's ability to work.  The Veteran is in receipt of service connection for concussion residuals (cephalgia) at a 50 percent rating, PTSD at a 70 percent rating, arthritis in the left knee at a 10 percent rating, and residuals of a nasal fracture at a noncompensable rating.  The combined evaluation is 90 percent, and the Veteran does meet the initial schedular requirement for basic eligibility for a TDIU.  With regard to the impact on employment, however, the only opinion which is somewhat helpful to the claim is the narrative portion of the April 2009 VA examination, which stated that PTSD is "part of" the reason why the Veteran is unemployable.  The May 2009 VA examination considered the Veteran's brain injury residuals as not preventative of sedentary employment; however, no VA examination has considered the impact of knee arthritis, or the combination of any service-connected disabilities as being, in and of themselves, the reason for unemployability.  Such an examination must occur before final resolution can be made on this issue, especially as regards knee arthritis and PTSD (the Veteran has specifically alleged that these two disabilities are the most problematic in preventing gainful employment).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter that, among other things, addresses the provisions of 38 C.F.R. §§ 3.310 and 4.16 in conjunction with the current claims.  In this regard, the Veteran should supply the names of those private or VA clinicians who have treated him for diabetes from 1953 onward.  Should the Veteran be able to provide the names and addresses of these clinicians, an attempt must be made to secure the records and associate them with the claims file.  Should these records be unavailable, the record should be so annotated.  Furthermore, the Veteran is reminded that he is able to provide any evidence in his possession, be it private medical records or statements from family, friends, etc., which might help to show that he has experienced diabetes mellitus since a time in proximity to his service discharge.  

2.  Schedule the Veteran for an VA endocrinology examination with an appropriate examiner who has reviewed the claims file for the purposes of determining the etiology of current type 2 diabetes mellitus.  In this regard, the examiner is asked if it is at least as likely as not (50 percent probability or greater) that current diabetes had causal origins in service, to include as a result of cold exposure in Korea; or, alternatively, is it at least as likely as not that current diabetes was caused or aggravated beyond the natural course of the disease process by service-connected PTSD.  A detailed rationale should accompany any opinions entered in the examination report.  This report must be added to the claims file prior to further development of this appeal.

3.  Following the endocrinology examination, schedule the Veteran for a comprehensive VA medical examination to determine the impact of service-connected disabilities, on their own or in combination, on the Veteran's unemployability.  The examiner must review the claims file, including the report of the examination described in paragraph 2.  Specifically, the examiner is asked whether service-connected PTSD, cephalgia/concussion residuals, left knee arthritis, and residuals of a nasal fracture, or any combination of those disorders, prevent the Veteran from securing or following a substantially gainful occupation.  This analysis should also include type II diabetes mellitus, but only if the earlier examination report indicates that such disability is causally related to service or to the service-connected PTSD.  The examiner is advised that consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  A detailed rationale should be attached to any conclusions reached.  

4.  Following the directed development, the RO must conduct a de novo review of the claims for service connection and entitlement to a TDIU on the merits. Should the claims be denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


